UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



                   United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            (Submitted August 23, 2006)
                              Decided August 25, 2006


                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 06-2361

UNITED STATES OF AMERICA,                     Appeal from the United States
         Plaintiff-Appellee,                    District Court for the
                                                Eastern District of Wisconsin.
              v.
                                              No. 05-CR-257
ELOY GOMEZ-CALVILLO,
        Defendant-Appellant.                  William C. Griesbach, Judge.



                                     ORDER

       Eloy Gomez-Calvillo, who had been removed from the United States in August
2003 for committing the aggravated felony of repeated sexual assault of the same child,
pleaded guilty in January 2006 to illegally reentering the country, 8 U.S.C. §
1326(b)(2). He was sentenced to 77 months’ imprisonment and 3 years’ supervised
release. He filed a notice of appeal, but his appointed lawyer has moved to withdraw
because he cannot discern a nonfrivolous argument for appeal. See Anders v.
California, 386 U.S. 738 (1967). Gomez-Calvillo has not responded to counsel’s motion.
See Circuit Rule 51(b). Counsel’s brief is (barely) facially adequate, and so we review
No. 06-2361                                                                           Page 2

only the potential arguments that he has identified. See United States v. Tabb, 125
F.3d 583, 584 (7th Cir. 1997).
        The probation officer who prepared Gomez-Calvillo’s presentence investigation
report (“PSR”) calculated an advisory guideline range of 77 to 96 months’
imprisonment. Gomez-Calvillo did not object to the PSR, and the district court adopted
it. Beginning with a base offense level of 8, see U.S.S.G. § 2L1.2, the court added 16
offense levels because Gomez-Calvillo previously had been deported for committing a
felony that is a crime of violence. See id. § 2L1.2(b)(1)(A)(ii). After subtracting three
levels for acceptance of responsibility, see id. §§ 3E1.1(a)-(b), the court arrived at a total
offense level of 21, which combined with Gomez-Calvillo’s criminal history category of
VI to yield the applicable guideline range.

       At the sentencing hearing, after confirming that Gomez-Calvillo had no
objections to the guidelines calculation, the district court asked both counsel to
recommend an appropriate sentence. The government discussed Gomez-Calvillo’s
lengthy criminal history, the seriousness of the offense for which he was removed from
the United States, and his refusal to abide by that removal order, as factors weighing
in favor of sentence within the guideline range. Gomez-Calvillo emphasized that he
has more than a hundred family members living in the United States, that his criminal
history was largely comprised of alcohol-related offenses, and that the conviction for
which he was deported may be overturned on appeal in state court due to the victim’s
recantation. Gomez-Calvillo had been sentenced in Wisconsin to four years’
imprisonment after his probation for the sexual assault conviction was revoked. At the
time of sentencing on his illegal reentry conviction, he had about two years left to
serve, and he requested that the district court impose a sentence of no more than 15
additional months.

       The district court sentenced Gomez-Castillo to 77 months’ imprisonment. The
district court noted that his victim in the sexual assault cause may have recanted, but
that the conviction “remains of record” and was the basis of a valid removal order. The
district court also emphasized that as a person with “no legal right to be here,” Gomez-
Castillo had accumulated a lengthy criminal history, continuing to commit crimes even
after illegally reentering the country. The district court discussed the factors in 18
U.S.C. § 3553(a) and concluded that a sentence within the guideline range was
appropriate. Concluding that a consecutive sentence “would be excessive,” the court
imposed the sentence to run concurrently with the state court sentence.

       In his Anders brief, counsel only considers challenging the sentence (as is
appropriate because there is no indication that Gomez-Calvillo wants to withdraw his
guilty plea, see United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002)), but concludes
that any argument would be frivolous because the sentence is within a guideline range
“determined by the court to be correctly applied,” and therefore is presumed
No. 06-2361                                                                          Page 3

reasonable. Despite counsel’s cursory treatment of the matter, we agree that any
challenge to the sentence imposed would lack merit. Gomez-Calvillo did not object to
the PSR and in his plea agreement even stipulated to a base offense level of 8 and a 16-
level increase under U.S.S.G. §2L1.2(b)(1)(A). Thus, he would have a steep hill to
climb in challenging the guideline range, and our review does not suggest that the
district court erred, let alone plainly so, in its calculations. See United States v. Wilson,
437 F.3d 616, 621 (7th Cir. 2006) (reviewing for plain error challenge to guideline
range when no objection was made to PSR in district court). The court chose a
sentence at the bottom of a properly calculated range, so we would presume it
reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). And
given the district court’s reasoned consideration of the § 3553(a) factors, we discern no
plausible basis on which Gomez-Calvillo might argue that it was unreasonable for the
court not to impose a sentence below the range. Accordingly, counsel’s motion to
withdraw is GRANTED and the appeal is DISMISSED.